NUMBER 13-21-00277-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

ROBERT EUGENE BARGANSKI,                                                  Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 36th District Court
                   of Aransas County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                Memorandum Opinion by Justice Silva

      Upon review of the documents before the Court, it appears there is no final

appealable order. On August 27, 2021, appellant attempted to appeal the waiver of his

defendant’s right to appeal in cause number A-06-5019-CR and argues there was no

evidence to support the conviction. On August 30, 2021, the Clerk of the Court notified
appellant that the notice of appeal was untimely. On September 16, 2021, appellant filed

an amended notice of appeal which does not cure this defect.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d

160, 161 (Tex. App.—Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.); McKown, 915 S.W.2d at 161. Therefore, we conclude the trial

court’s certification of defendant’s right to appeal is not a final, appealable order.

       Furthermore, this Court's appellate jurisdiction in a criminal case is invoked by a

timely filed notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Absent a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to

address the merits of the appeal in a criminal case and can take no action other than to

dismiss the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998). Appellant may be entitled to an out-of-time appeal by filing a

post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988




                                              2
S.W.2d 240 (Tex. Crim. App. 1999). Therefore, we conclude appellant’s notice of appeal,

which was filed more than fifteen years after the final judgment was entered, is untimely.

       The Court, having examined and fully considered the notice of appeal, is of the

opinion that the trial court’s certificate of defendant’s right to appeal is not a final,

appealable order, and, in all other ways, this Court lacks jurisdiction over the matters

herein. Accordingly, appellant’s motion to appoint attorney is dismissed for lack of

jurisdiction, and the appeal is dismissed for lack of jurisdiction.


                                                                 CLARISSA SILVA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
23rd day of September, 2021.




                                              3